DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

         GINTARAS RACIUNAS and ALEXANDRA RACIUNAS,
                         Appellants,

                                     v.

                   ENCORE FUND TRUST 2013-1,
                           Appellee.

                              No. 4D15-3874

                              [ July 13, 2017 ]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Thomas H. Barkdull, III, Judge; L.T. Case No.
2013CA007389XXXXMN.

   Malcolm E. Harrison and Rachel Bentley of the Law Office of Malcolm
E. Harrison, P.A., Wellington, for appellants.

  Jennifer Lima-Smith of the Gilbert Garcia Group, P.A., Tampa, for
appellee.

PER CURIAM.

   Affirmed.

TAYLOR, MAY and CONNER, JJ., concur.

                          *           *           *

  Not final until disposition of timely filed motion for rehearing.